DETAILED ACTION

The instant Office action is responsive to the following communication:  Amendment filed on 2 May 2022.
Claims 1-16 are pending and present for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 9 have been amended.
No claims have been cancelled.
No claims have been newly added.

Claim Objections
As per claim(s) 9, the objection is withdrawn in view of Applicant’s Amendment.

	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of application 16/521,281. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1-18 to arrive at the claims 1-16 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Instant application
16/595,147
Conflicting Application
16/521,281

1. A method for integrating user-specific context indicators to a searchable enterprise computer software platform comprising a plurality of software applications:
1. A method for integrating user-specific context indicators to a searchable enterprise computer software platform comprising a plurality of software applications:          
Identical Limitations
continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications on an enterprise computer software platform, wherein the learned user profile comprises a set of learned user profile values;
continuously updating a learned user profile of a user based on the user's content use of a plurality of software applications on an enterprise computer software platform, wherein the learned user profile comprises a set of learned user profile values;
Added Limitation
in response to receiving a search request from a client device associated with the learned user profile, rewriting the search request with additional terms relevant to the search request and accessing particular learned user profile values from the set of learned user profile values that are relevant to the rewritten search request; 
in response to receiving a search request from a client device associated with the learned user profile, accessing particular learned user profile values from the set of learned user profile values that are relevant to the search request; 

Added Limitation
applying the rewritten search request to a first model to retrieve a set of search results that comprises a preliminary digital content item set that is directed to guiding the use of the plurality of software applications; 
applying the search request to a first model to retrieve a set of search results that comprises a preliminary digital content item set that is directed to guiding the use of the plurality of software applications; 
Added Limitation
applying the set of search results and the set of learned user profile values to a second model to produce an enterprise computer software platform-specific and user-specific digital content item set directed to guiding the use of the plurality of software applications; and 
enhancing the search request by applying the set of search results and the set of learned user profile values to a second model to produce an enterprise computer software platform-specific and user-specific digital content item set directed to guiding the use of the plurality of software applications; and 
Grammatical Differences
causing to display the enterprise computer software platform-specific and user-specific digital content item set in a graphical user interface.
causing to display the enterprise computer software platform-specific and user-specific digital content item set in a graphical user interface.
Identical Limitations


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claims 1 and 9, the claim(s) recite(s) in part “continuously updating a learned user profile”, “rewriting the search request with additional terms”, “applying the rewritten search request to a first model”, “applying the set of search results and the set of learned user profile values to a second model”, and “causing to displaying.”
The limitations directed towards “updating”, “rewriting”, and “applying” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a client device” nothing in the claim elements precludes the step from practically being performed in the mind.
For example, the “updating” feature in the context of this claim encompasses the user mentally evaluating a set of user access events and updating a user profile. For example, “rewriting” in the context of this claim encompasses mentally or physically recording the an updated search request with additional terms.  For example, the “applying” features in the content of this claim encompass the user mentally evaluating the search request and search results to retrieve and produce results.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a client device and a graphical user interface to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching and retrieving) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “causing to display” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The element directed to “causing to display” does not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "causing to display" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2-5 and 10-13, the limitations are directed further defining the enterprise computer software platform, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “enterprise software platform” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 6 and 14, the limitations are directed towards “applying” weights, “ranking each digital content item”, and “arranging the set of search results”.  The limitations elaborate upon the aforementioned “Mental Process” of applying search results and profile values to a second model, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
For example, the “applying” feature in the context of this claim encompasses the user mentally context weights to content items based on the profile values. For example, “ranking” in the context of this claim encompasses mentally or physically recording the a determined rank of each digital content item.  For example, the “arranging” feature in the content of this claim encompass the user mentally evaluating the ranked digital content items to produce an arranged set of results.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7, 8, 15, and 16, the limitations are directed further defining a first mode land a second model, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a “model” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 1, 6, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al, USPGUB No. 2018/0025089, filed on 25 July 2016, and published on 25 January 2018, in view of Pena et al, U.S. Patent No. 10,237,256, filed on 26 January 2016, and issued on 19 March 2019, and in further view of Marshall et al, U.S. Patent No. 8,005,823, filed on 28 March 2007, and published on 23 August 2011.
	(Claim 1)
The combination of Chin and Pena discloses substantially all of the elements, a method for integrating user-specific context indicators to a searchable enterprise computer software platform comprising a plurality of software applications, (various software elements, paragraph [0084]; provides a user interface to the user devices to update their profiles of a skill level. For example, if the user profile is a "beginning software developer," the user may modify the user profile to be a "medium skill software developer.", paragraph [0029]):
continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications on an enterprise computer software platform (See Pena, column 4, lines 49-67, wherein this reads over “A dynamic user identity may be formed by receiving data associated with user interactions, processing the data to create an identity for a user, and using the received data to facilitate current and future interactions of the user. This received data may be obtained from servers, computers, or other electronic devices the user identity application communicated with as is indicative of at least one aspect of the user's identity. A history of the user's interactions may also be utilized to customize or prioritize current and future interactions of the user. The user identity application may apply contextual information and/or obtain user input to ensure that relevant data for an interaction is transmitted or received thereby providing the user with smarter and more effective interactions and experiences. Contextual information may be obtained from various interactions and may include, for example, location information, biometric information, motion information, analytics information, time information, third party information, optical data, workflow type, transaction type, employer type, and occupation type”; column 12, lines 27-35, wherein this reads over “If an identity profile for the user already exists, the identity management server or database updates the user identity profile by adding identification information of the user device to the user identity profile. The identification information of the user device may include, for example, an Internet Protocol (IP) address or any suitable device identification of the user device”), wherein the learned user profile comprises a set of learned user profile values, (a user is an experienced computer programmer, then a profile may be generated for the user as a "computer programmer." If the user is also a college football fan, then a profile may be generated for the user as a "college football fan.",  paragraph [0026]);
in response to receiving a search request from a client device associated with the learned user profile, rewriting the search request with additional terms relevant to the search request and accessing particular learned user profile values from the set of learned user profile values that are relevant to the rewritten search request; applying the rewritten search request to a first model to retrieve a set of search results that comprises a preliminary digital content item set that is directed to guiding the use of the plurality of software applications, ( the user enters queries relating to programming (e.g., "python metaclasses" and "Haskell functional programming"), these queries may be saved into a query set that is associated with the profile for the user as the "computer programmer.", paragraph [0026]; a first model [Wingdings font/0xE8] "computer programmer."); 
applying the set of search results and the set of learned user profile values to a second model to produce an enterprise computer software platform-specific and user-specific digital content item set directed to guiding the use of the plurality of software applications, (queries related to the user as the college football fan may be saved to a query set and associated with the "college football fan" user profile. The system may track the user interactions with search results produced by each query set associated with each profile, paragraph [0026]; a second model [Wingdings font/0xE8] "college football fan"); and 
causing to display the enterprise computer software platform-specific and user-specific digital content item set in a graphical user interface, (display search results, paragraph [0020]-[0021]; Fig. 1).
Although Chin discloses substantially all of the elements, Chin fails to specifically disclose “continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications on an enterprise computer software platform” and rewriting the search request with additional terms relevant to the search request.
Pena is directed to the invention of dynamic identity profiles.  Pena discloses that contextual information and various other features may be used to acquire information that is included in the dynamic user identity.  Specifically, Pena discloses that “[a] dynamic user identity may be formed by receiving data associated with user interactions, processing the data to create an identity for a user, and using the received data to facilitate current and future interactions of the user” wherein “[t]his received data may be obtained from servers, computers, or other electronic devices the user identity application communicated with as is indicative of at least one aspect of the user's identity” and “[a] history of the user's interactions may also be utilized to customize or prioritize current and future interactions of the user.”  See Pena, column 4, lines 49-67.  Additionally, Pena discloses that “[i]f an identity profile for the user already exists, the identity management server or database updates the user identity profile by adding identification information of the user device to the user identity profile.”  See Pena, column 12, lines 27-35.  Moreover, Pena discloses that “the user identity application may be used in an enterprise environment to perform one or more operations” and “an employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility.”  See Pena, column 7, lines 42-47.  That is, Pena discloses that data related to a user’s interactions may be received from an enterprise environment (i.e. an enterprise computer software platform).  Moreover, Pena discloses that a user’s profile may be updated dynamically based on the received data, which would read upon the claimed feature of “continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications.”  Accordingly, wherein Pena discloses the dynamic update of a user profile using data received from software existing in an enterprise environment, it would have been obvious to one of ordinary skill in the art to improve the prior art of Chin with that of Pena before the effective filing date of the claimed invention for the predictable result of a system wherein the user profile of Chin may be dynamically updated according to the invention as disclosed by Chin.
Marshall discloses community search system may add the individual search terms of the query based on the search terms used in other, similar, queries, (col.8, lines 25-37).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the prior art combination of Chin and Pena to include add search term similar to other queries as taught by Marshall, for users may be grouped into communities whose members are associated by common interests or characteristics.
(Claim 6)
The combination of Chin, and Marshall discloses substantially all of the elements of claim 1, and Chin further discloses wherein applying the set of search results and the set of learned user profile values to the second model comprises: applying a plurality of profile context weights to each digital content item of the set of search results, wherein the profile context weights are based at least in part on the set of learned user profile values; ranking each digital content item of the set of search results according to the applied profile context weights; and arranging the set of search results according to the ranking, (generated search results satisfy a user profile-based condition. The determination may include: (1) a determination of whether a number of the results meet a threshold; (2) whether the quality of the result meet a threshold, paragraph [0048]; a filtering operation  filters and ranks the search results based on the selected user profile,  paragraph [0049]).
	(Claim 9)
The combination of Chin and Pena discloses substantially all of the elements, an apparatus for integrating user-specific context indicators to a searchable enterprise computer software platform comprising a plurality of software applications, (various software elements, paragraph [0084]), the apparatus comprising at least one processor, (702 of Fig. 7) and at least one memory, (704 of Fig. 7) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications on an enterprise computer software platform, (See Pena, column 4, lines 49-67, wherein this reads over “A dynamic user identity may be formed by receiving data associated with user interactions, processing the data to create an identity for a user, and using the received data to facilitate current and future interactions of the user. This received data may be obtained from servers, computers, or other electronic devices the user identity application communicated with as is indicative of at least one aspect of the user's identity. A history of the user's interactions may also be utilized to customize or prioritize current and future interactions of the user. The user identity application may apply contextual information and/or obtain user input to ensure that relevant data for an interaction is transmitted or received thereby providing the user with smarter and more effective interactions and experiences. Contextual information may be obtained from various interactions and may include, for example, location information, biometric information, motion information, analytics information, time information, third party information, optical data, workflow type, transaction type, employer type, and occupation type”; column 12, lines 27-35, wherein this reads over “If an identity profile for the user already exists, the identity management server or database updates the user identity profile by adding identification information of the user device to the user identity profile. The identification information of the user device may include, for example, an Internet Protocol (IP) address or any suitable device identification of the user device”), wherein the learned user profile comprises a set of learned user profile values, (a user is an experienced computer programmer, then a profile may be generated for the user as a "computer programmer." If the user is also a college football fan, then a profile may be generated for the user as a "college football fan.",  paragraph [0026]);
in response to receiving a search request from a client device associated with the learned user profile, rewriting the search request with additional terms relevant to the search request and accessing particular learned user profile values from the set of learned user profile values that are relevant to the rewritten search request; applying the rewritten search request to a first model to retrieve a set of search results that comprises a preliminary digital content item set that is directed to guiding the use of the plurality of software applications, ( the user enters queries relating to programming (e.g., "python metaclasses" and "Haskell functional programming"), these queries may be saved into a query set that is associated with the profile for the user as the "computer programmer.", paragraph [0026]; a first model [Wingdings font/0xE8] "computer programmer.");
applying the set of search results and the set of learned user profile values to a second model to produce an enterprise computer software platform-specific and user-specific digital content item set directed to guiding the use of the plurality of software applications, (queries related to the user as the college football fan may be saved to a query set and associated with the "college football fan" user profile. The system may track the user interactions with search results produced by each query set associated with each profile, paragraph [0026]; a second model [Wingdings font/0xE8] "college football fan"); and 
cause to display the enterprise computer software platform-specific and user-specific digital content item set in a graphical user interface, (display search results, paragraph [0020]-[0021]; Fig. 1)
Although Chin discloses substantially all of the elements, Chin fails to specifically disclose “continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications on an enterprise computer software platform” and rewriting the search request with additional terms relevant to the search request.
Pena is directed to the invention of dynamic identity profiles.  Pena discloses that contextual information and various other features may be used to acquire information that is included in the dynamic user identity.  Specifically, Pena discloses that “[a] dynamic user identity may be formed by receiving data associated with user interactions, processing the data to create an identity for a user, and using the received data to facilitate current and future interactions of the user” wherein “[t]his received data may be obtained from servers, computers, or other electronic devices the user identity application communicated with as is indicative of at least one aspect of the user's identity” and “[a] history of the user's interactions may also be utilized to customize or prioritize current and future interactions of the user.”  See Pena, column 4, lines 49-67.  Additionally, Pena discloses that “[i]f an identity profile for the user already exists, the identity management server or database updates the user identity profile by adding identification information of the user device to the user identity profile.”  See Pena, column 12, lines 27-35.  Moreover, Pena discloses that “the user identity application may be used in an enterprise environment to perform one or more operations” and “an employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility.”  See Pena, column 7, lines 42-47.  That is, Pena discloses that data related to a user’s interactions may be received from an enterprise environment (i.e. an enterprise computer software platform).  Moreover, Pena discloses that a user’s profile may be updated dynamically based on the received data, which would read upon the claimed feature of “continuously updating a learned user profile of a user based on a set of user access events regarding content items managed by each software application of a plurality of software applications.”  Accordingly, wherein Pena discloses the dynamic update of a user profile using data received from software existing in an enterprise environment, it would have been obvious to one of ordinary skill in the art to improve the prior art of Chin with that of Pena before the effective filing date of the claimed invention for the predictable result of a system wherein the user profile of Chin may be dynamically updated according to the invention as disclosed by Chin.
Marshall discloses community search system may add the individual search terms of the query based on the search terms used in other, similar, queries, (col.8, lines 25-37).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify the prior art combination of Chin and Pena to include add search term similar to other queries as taught by Marshall, for users may be grouped into communities whose members are associated by common interests or characteristics.
(Claim 14)
The combination of Chin, and Marshall discloses substantially all of the elements of claim 9, and Chin further discloses wherein applying the set of search results and the set of learned user profile values to the second model comprises: applying a plurality of profile context weights to each digital content item of the set of search results, wherein the profile context weights are based at least in part on the set of learned user profile values; ranking each digital content item of the set of search results according to the applied profile context weights; and arranging the set of search results according to the ranking, (generated search results satisfy a user profile-based condition. The determination may include: (1) a determination of whether a number of the results meet a threshold; (2) whether the quality of the result meet a threshold, paragraph [0048]; a filtering operation  filters and ranks the search results based on the selected user profile,  paragraph [0049]).
Claim(s) 2-5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin, in view of Marshall and Pena, and further in view of Hotchkiss (U.S. 2003/0140043).
(Claim 2)
The combination of Chin, Pena, and Marshall discloses substantially all of the elements of claim 1, and further Chin discloses wherein the enterprise computer software platform is configured to generate a user content use history of events that identify actions taken by the user within the enterprise computer software platform and context in which the actions take place within the enterprise computer software platform, (monitored and collected to build the user profile including, for example, user browsing history, user's interactions with web sites, which section of a web page the user pays more attention, an amount of time user stays on the webpage, paragraph [0013]), except a user role within an entity associated with the enterprise computer software platform.
Hotchkiss discloses user having the associated role to specific functions of the application, (paragraph [0223]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chin's system to include user role to specific functions of application as taught by Hotchkiss, for security privilege granting the user authority to perform specific functions.

(Claim 3)
The combination of Chin, Pena, Marshall, and Hotchkiss discloses substantially all of the elements of claim 2, and Hotchkiss further discloses wherein the user role is associated with one or more primary tasks or functions, (user having the associated role to specific functions of the application, paragraph [0223]).

(Claim 4)
The combination of Chin, Pena, Marshall, and Hotchkiss discloses substantially all of the elements of claim 2, and Chin further discloses wherein the user content use history contains a set of use time data associated with a set of digital content items previously viewed by the user associated with the learned user profile, (content navigation actions and information may be monitored and collected to build the user profile including, user browsing history, user's interactions with web sites, which section of a web page the user pays more attention, an amount of time user stays on the webpage, paragraph [0013]).

(Claim 5)
The combination of Chin, Pena, Marshall, and Hotchkiss discloses substantially all of the elements of claim 2, and Chin further discloses wherein the user content use history further contains a topic mix identification associated with a set of digital content items previously viewed by the user associated with the learned user profile, (user might spend significant time searching PowerShell, python, Pearl,  paragraph [0013]-[0014]).


(Claim 10)
The combination of Chin, Pena, and Marshall discloses substantially all of the elements of claim 9, and further Chin discloses wherein the enterprise computer software platform is configured to generate a user content use history of events that identify actions taken by the user within the enterprise computer software platform and context in which the actions take place within the enterprise computer software platform, (monitored and collected to build the user profile including, for example, user browsing history, user's interactions with web sites, which section of a web page the user pays more attention, an amount of time user stays on the webpage, paragraph [0013]), except a user role within an entity associated with the enterprise computer software platform.
Hotchkiss discloses user having the associated role to specific functions of the application, (paragraph [0223]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chin's system to include user role to specific functions of application as taught by Hotchkiss, for security privilege granting the user authority to perform specific functions.

(Claim 11)
The combination of Chin, Pena, Marshall, and Hotchkiss discloses substantially all of the elements of claim 10, and Hotchkiss further discloses wherein the user role is associated with one or more primary tasks or functions, (user having the associated role to specific functions of the application, paragraph [0223]).

(Claim 12)
The combination of Chin, Pena, Marshall, and Hotchkiss discloses substantially all of the elements of claim 10, and Chin further discloses wherein the user content use history contains a set of use time data associated with a set of digital content items previously viewed by the user associated with the learned user profile, (content navigation actions and information may be monitored and collected to build the user profile including, user browsing history, user's interactions with web sites, which section of a web page the user pays more attention, an amount of time user stays on the webpage, paragraph [0013]).

(Claim 13)
The combination of Chin, Pena, Marshall, and Hotchkiss discloses substantially all of the elements of claim 10, and Chin further discloses wherein the user content use history further contains a topic mix identification associated with a set of digital content items previously viewed by the user associated with the learned user profile, (user might spend significant time searching PowerShell, python, Pearl,  paragraph [0013]-[0014]).
	
	
Claims(s) 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin, in view of Marshall and Pena, and further in view of White (U.S. 2015/02662077).
(Claim 7)
The combination of Chin, Pena, and Marshall discloses substantially all of the elements of claim 1, except wherein the first model is a term vector model.
	White discloses a vector representation is built of the issued query terms, (paragraph [0079]).
	It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chin's system to include a vector of the query terms as taught by White, for represent queries as vectors, each dimension corresponds to a separate term.

 (Claim 8)
The combination of Chin, Pena, and Marshall discloses substantially all of the elements of claim 1, except wherein the second model is a multiple additive regression trees model.
	White discloses Multiple Additive Regression Trees (MART) were used for both the classification and regression tasks. MART uses gradient tree boosting methods for regression and classification, (paragraph [0060]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chin's system to include a vector of the query terms as taught by White, for provide model interpretability, a facility for rapid training and testing, and robustness against noisy labels and missing values.

(Claim 15)
The combination of Chin, Pena, and Marshall discloses substantially all of the elements of claim 9, except wherein the first model is a term vector model.
	White discloses a vector representation is built of the issued query terms, (paragraph [0079]).
	It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chin's system to include a vector of the query terms as taught by White, for represent queries as vectors, each dimension corresponds to a separate term.

(Claim 16)
The combination of Chin, Pena, and Marshall discloses substantially all of the elements of claim 9, except wherein the second model is a multiple additive regression trees model.
	White discloses Multiple Additive Regression Trees (MART) were used for both the classification and regression tasks. MART uses gradient tree boosting methods for regression and classification, (paragraph [0060]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Chin's system to include a vector of the query terms as taught by White, for provide model interpretability, a facility for rapid training and testing, and robustness against noisy labels and missing values.

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive.
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1 and and 9together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to select and insert media content does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1 and 9 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that “the pending claims are directed to enhance a computing system… by solving a technical problem laid out in paragraph [0027] of the specification of the instant application.”  See Amendment, page 7.  We respectfully disagree.  
We consider whether claims 1 and 9 recite additional elements that integrate the abstract idea into a practical application. Revised Guidance, 84 Fed. Reg. at 54. We determine claims 1 and 9 lack additional elements that improve a computer or other technology or implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. Nor does it include an additional element that transforms or reduces a particular article to a different state or thing or applies the abstract idea in a meaningful way beyond linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55; Final Act. 3–4; Ans. 4–5.  Furthermore, Applicant’s assertion that the claims “reduces utilization of network resources by limiting the search results” are merely speculative and unsupported by the claims and/or Specification.
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate user profiles and related search results. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed “in response to receiving a search request from a client device.” Consistent with this, the Specification describes the invention as implemented on generic computer equipment with generic computer instructions..
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claim 1 does not integrate the recited abstract ideas into a practical application. For the same reasons, independent claim 9 does not integrate the recited abstract ideas into practical applications.
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Conclusion
Claims 1-16 are directed to abstract ideas of a mental process. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly-cited prior art combination made in response to Applicant’s amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/